Exhibit 10.1

FORM OF PREPAYMENT AGREEMENT

AND

AMENDMENT

THIS PREPAYMENT AGREEMENT AND AMENDMENT, dated as of February 29, 2008 (this
“Agreement”), is made and entered into by and among IMMUNICON CORPORATION, a
Delaware corporation (the “Company”), and the undersigned securityholder (the
“Holder”) signatory hereto who holds Notes and Warrants (each as defined below).

W I T N E S S E T H:

WHEREAS, the Company has executed in favor of the securityholders (each an
“Other Holder”, and together with the Holder, the “Holders”) listed on the
Schedule of Holders attached hereto (the “Schedule of Holders”), those certain
Subordinated Convertible Notes, dated December 6, 2006, made by the Company to
the order of the Holders in the original principal amount of $30,000,000 (as may
be amended, restated, supplemented or otherwise modified from time to time, the
“Notes”); and

WHEREAS, the Company and the Holders are also parties to that certain Securities
Purchase Agreement, dated as of December 5, 2006 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”;
capitalized terms used herein but not otherwise defined herein shall have the
meanings for such terms set forth in the Purchase Agreement); and

WHEREAS, the Company has executed in favor of the Holders those certain Warrants
to Purchase Common Stock, dated December 6, 2006, made by the Company to the
order of the Holders (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Warrants,” and referred to collectively herein
with the Notes and the Purchase Agreement as the “Transaction Documents”); and

WHEREAS, upon the terms and subject to the conditions of this Agreement, the
Holder desires for the Company to prepay $3,000,000 of original principal amount
on the Notes (the “Exchanged Debt”) through an exchange by the Holders of such
Exchanged Debt for shares of the Company’s common stock, par value $0.001 per
share (“Common Stock”), and for the Company to also prepay $8,500,000 in cash on
the Notes, and the Company wishes to make the foregoing prepayments by issuing
shares of Common Stock in exchange for the Exchanged Debt (such issuance, the
“Exchange”) and by making the foregoing cash payments, in each case upon the
terms and conditions provided for herein; and

WHEREAS, the parties hereto intend that the Exchange be exempt from registration
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”); and

WHEREAS, any failure by the Company to comply with certain agreements in the
Transaction Documents might result in an “Event of Default” (as defined in the
Notes); and

WHEREAS, concurrently herewith each of the Other Holders (which together with
the Holder constitute at least the Requisite Holders (as defined below)) are
also entering into agreements identical to this Agreement (the “Other
Agreements”) (other than proportional changes (the “Proportionate Changes”) in
the numbers reflecting the different principal amount of such Other Holders’
Notes) with the Company and exchanging its Notes for Shares (other than the
Proportionate Changes) as provided for in such Other Agreements; and



--------------------------------------------------------------------------------

WHEREAS, as consideration for the Exchange and the other payments contemplated
herein, the Company has requested that the Holder, among other things, amend
certain provisions of the Transaction Documents.

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

1. Agreement to Prepay; Closing; Waiver.

(a) Agreement to Prepay. Upon the terms and subject to the conditions of this
Agreement, at the Closing:

(i) the Holder agrees to sell, assign, transfer and deliver the Exchanged Debt,
in such amounts as set forth opposite the Holder’s name in column 4 of the
Schedule of Holders, to the Company in exchange for the issuance, in the amounts
as set forth on the Schedule of Holders, by the Company to the Holder of such
number of shares of Common Stock set forth opposite the Holder’s name in column
5 of the Schedule of Holders (the “Shares”) ( the “Exchange Consideration”); and

(ii) the Company agrees (A) to pay the Holder such amount set forth opposite the
Holder’s name in column 6 of the Schedule of Holders in cash in the aggregate in
the amounts as set forth on the Schedule of Holders (the “Prepayment”) with such
Prepayment applied to reduce the Principal amount of the Note of the Holder and
to pay accrued but unpaid Interest on the Note as set forth in columns 7 and 8
on the Schedule of Holders, and (B) to issue to the Holder the Shares as
provided in Section 1(a)(i).

(b) Closing; DWAC and DTC Delivery.

(i) The closing (the “Closing”) of the Exchange and prepayments provided for in
Section 1(a) shall be deemed to occur at 2:00 p.m., Philadelphia time, on
February 29, 2008, or such other mutually agreed to time (the “Closing Date”) at
the offices of Morgan, Lewis & Bockius LLP, 1701 Market Street, Philadelphia,
Pennsylvania.

(ii) At the Closing, upon the terms and subject to the conditions of this
Agreement, the Company shall issue the Exchange Consideration to the Holder by
providing an irrevocable letter of instruction to its transfer agent on the
Closing Date to transmit the Shares (without restriction and not containing any
restrictive legend and without the need for any further action by the Holder) to
the Holder by crediting the account of the Holder’s broker with DTC through its
Deposit Withdrawal Agent Commission system under the Fast Automated Securities
Transfer program in accordance with the account instructions and information
from such broker included on the Schedule of Holders.

(iii) At the Closing, upon the terms and subject to the conditions of this
Agreement, the Company shall pay to the Holder the Prepayment, which shall be
made by wire transfer of immediately available funds at the closing on the
Closing Date to the wire instructions opposite the Holder’s name on the Schedule
of Holders.

(iv) At the Closing, the Company shall cause its transfer agent to update its
books and records to reflect the Principal and Interest remaining on the Notes
following the transactions described

 

- 2 -



--------------------------------------------------------------------------------

above (it being agreed and understood that the Prepayment shall be applied to
reduce the Principal amount of the Notes as well as the accrued but unpaid
Interest thereon), and no physical surrender of the Notes shall be required to
evidence the Exchanged Debt or the prepayment of the amount subject to the
Prepayment, and the amount of the Exchanged Debt and Prepayment shall no longer
be outstanding with respect to the Notes and the Holder shall have no further
rights with respect to such amounts under the Notes, except as provided under
this Agreement.

(c) Waiver of Rights. The Holder signatory hereto hereby irrevocably waives,
solely on its own behalf, (i) any rights of adjustment or otherwise (including,
without limitation, any related notice or procedural rights) pursuant to
Section 7 of the Notes and Section 2 of the Warrants, in connection with the
Exchange and the issuance of the Shares in connection therewith; and (ii) any
participation rights or other rights (including, without limitation, any related
notice or procedural rights) pursuant to Sections 4(i) and 4(m) of the Purchase
Agreement, but solely in each case with respect to the Exchange and the issuance
of the Shares in connection therewith.

2. Representations and Warranties of the Holder. The Holder signatory hereto,
represents and warrants with respect to only itself that:

(a) Ownership of the Notes and the Warrants. The Holder is the record and
beneficial owner of the Note and the Warrant of such Holder in such amounts as
set forth on the Schedule of Holders.

(b) Organization, Authority. The Holder is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution, delivery and performance by
the Holder of the transactions contemplated by this Agreement have been duly
authorized by all necessary action on the part of the Holder. This Agreement has
been duly executed by the Holder, and when delivered by the Holder in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the Holder, enforceable against it in accordance with its terms, except
(i) as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally, (ii) as
enforceability of any indemnification and contribution provisions may be limited
under the federal and state securities laws and public policy, and (iii) that
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.

(c) No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the consummation by the Holder of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of the
Holder or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Holder,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.

(d) Residency. The Holder is a resident of that jurisdiction specified in its
address on the Schedule of Holders.

 

- 3 -



--------------------------------------------------------------------------------

(e) Certain Trading Activities. Other than with respect to this Agreement and
the transactions contemplated herein, since the time that the Holder was first
contacted by the Company or any other Person regarding the matters contemplated
by this Agreement, neither the Holder nor any “Affiliate” (as defined in Rule
144 of the Securities Act) of the Holder which (x) had knowledge of the
transactions contemplated hereby, (y) has or shares discretion relating to the
Holder’s investments or trading or information concerning the Holder’s
investments and (z) is subject to the Holder’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with the Holder or Trading Affiliate, effected or agreed to
effect any transactions in the securities of the Company. The Holder hereby
covenants and agrees not to, and shall cause its Trading Affiliates not to,
engage, directly or indirectly, in any transactions in the securities of the
Company or involving the Company’s securities during the period from the date
hereof until such time as (i) the transactions contemplated by this Agreement
are first publicly announced or (ii) this Agreement is terminated in full.
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future. For the purpose of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(f) Acquiring Person. The Holder, after giving effect to the transactions
contemplated hereby, will not be the beneficial owner of 20% or more of the
Company’s outstanding Common Stock. For purposes of this Section 2(f),
beneficial ownership shall be determined pursuant to a Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “1934 Act”).

(g) Status and Access to Information. The Holder is an “accredited investor” as
defined in Rule 501(a) under the Securities Act. The Holder, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the transactions and other matters contemplated by this
Agreement and its investment, and has so evaluated the merits and risks of such
transactions and matters. The Holder acknowledges that it has had the
opportunity to review the Company’s public filings made under the 34 Act and has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of and the merits and risks of the
transactions and other matters contemplated by this Agreement; and (ii) access
to information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment and the
transactions and other matters contemplated by this Agreement.

The Company acknowledges and agrees that the Holder does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2.

3. Representations and Warranties of the Company. The Company represents and
warrants to the Holder that, as of the date hereof and as of the Closing Date:

(a) Organization; Authorization; Enforcement; Validity. The Company has been
duly organized and is validly existing as a corporation in good standing under
the laws of the State of Delaware, with corporate power and authority to own or
lease its properties and conduct its business as described in the Company’s most
recently filed Annual Report on Form 10-K and subsequent Quarterly Reports filed
on Form 10-Q. The Company has the requisite corporate power and authority to
enter into and perform its obligations under this Agreement and to issue the
Shares in accordance with the terms

 

- 4 -



--------------------------------------------------------------------------------

hereof. The execution and delivery of the Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby, including,
without limitation, the issuance of the Shares, have been duly authorized by the
Company’s Board of Directors, and no further filing, consent, or authorization
is required by the Company’s Board of Directors or its stockholders. This
Agreement has been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(b) Issuance of Shares. The Shares to be issued in the Exchange by the Company
have been duly authorized and when issued and exchanged for as contemplated
herein will be validly issued, fully paid and non-assessable; and no preemptive
rights of stockholders exist with respect to any of the Shares or the issue and
sale thereof, except as have been amended pursuant to this Agreement.

(c) No Conflicts. The execution and delivery of this Agreement and the
consummation of the transactions herein contemplated and the fulfillment of the
terms hereof will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust or other agreement or instrument to which the Company or any Subsidiary is
a party or by which the Company or any Subsidiary or any of their respective
properties is bound, or of the certificate of incorporation or by-laws of the
Company or any law, order, rule or regulation judgment, order, writ or decree
applicable to the Company or any Subsidiary of any court or of any government,
regulatory body or administrative agency or other governmental body having
jurisdiction, except to the extent that such conflict, breach or default would
not have a Material Adverse Effect.

(d) Regulatory Approvals. Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated (except such additional steps as may be required by the Securities
and Exchange Commission (the “SEC”) or such additional steps as may be required
under state securities or Blue Sky laws) has been obtained or made and is in
full force and effect.

(e) Consents. Other than as have been obtained, filed or made, neither the
Company nor any of its Subsidiaries (as such term is defined in Rule 1-02 of
Regulation S-X promulgated by the SEC) is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement, in each case in accordance with the
terms hereof. The Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.

(f) Acknowledgment Regarding Holder’s Purchase of Shares. The Company
acknowledges and agrees that the Holder is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that the Holder is not
acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby, and any advice given by the Holder or any of
its representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the transactions
contemplated by this Agreement. The Company further represents to the Holder
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation by the Company and its representatives.

 

- 5 -



--------------------------------------------------------------------------------

(g) Acknowledgement Regarding Holder’s Trading Activity. Anything in this
Agreement or elsewhere to the contrary notwithstanding, but subject to
compliance by the Holder with applicable law and this Agreement, it is
understood and acknowledged by the Company (i) that the Holder has not been
asked by the Company or its Subsidiaries to agree, nor has the Holder agreed
with the Company or its Subsidiaries, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Shares for any specified term;
(ii) that past or future open market or other transactions by the Holder,
including, without limitation, short sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly traded securities;
(iii) that the Holder, and counterparties in “derivative” transactions to which
the Holder is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) that the Holder shall not be deemed to
have any affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that,
subject to compliance by the Holder with applicable law and this Agreement,
(i) the Holder may engage in hedging and/or trading activities at various times
during the period that the Shares are outstanding and (ii) such hedging and/or
trading activities (if any) could reduce the value of the existing stockholders’
equity interests in the Company at and after the time that the hedging and/or
trading activities are being conducted.

The Holder acknowledges and agrees that the Company does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.

4. Covenants.

(a) Eligible Market Listing. Prior to the Closing, the Company will file with
The NASDAQ Stock Market LLC (“Nasdaq”) an application or other document required
by Nasdaq for the listing of the Shares on The NASDAQ Capital Market (the
“Listing Application”). So long as the Holder beneficially own any of the
Shares, the Company shall use its reasonable best efforts to maintain the
listing of its Common Stock on any Eligible Market on which its shares of Common
Stock are then listed.

(b) Pledge of Shares. The Company acknowledges and agrees that the Shares may be
pledged in compliance with applicable law by any holder of the Shares (an
“Investor”) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Shares. The pledge of Shares shall
not be deemed to be a transfer, sale or assignment of the Shares hereunder, and
no Investor effecting a pledge of Shares shall be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement. The Company hereby agrees, subject to applicable
securities laws, to execute and deliver such documentation as a pledgee of the
Shares may reasonably request in connection with a pledge of the Shares to such
pledgee by an Investor.

(c) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., Philadelphia time, on the first business day following the date of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by this Agreement
in the form required by the 1934 Act and attaching this Agreement as an exhibit
to such filing (including all attachments, the “8-K Filing”). As of immediately
following the filing of the 8-K Filing with the SEC, the Holder shall not be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing or in prior filings with the
SEC. Without the prior written consent of the Holder, neither the Company nor
any of its Subsidiaries or affiliates shall disclose the name of the Holder in
any filing, announcement, release or otherwise unless such disclosure is
required by law, regulation or any eligible market on which the Company’s
securities are then listed or quoted.

 

- 6 -



--------------------------------------------------------------------------------

5. Conditions to the Company’s Obligations Hereunder. The Holder understands
that the Company’s obligations hereunder at the Closing are conditioned upon
satisfaction of the following conditions precedent on or before the Closing Date
(any or all of which may be waived by the Company in its sole discretion):

(a) On the Closing Date, no legal action, suit or proceeding shall be pending or
threatened which seeks to restrain or prohibit the transactions contemplated by
this Agreement; and

(b) The representations and warranties of the Holder contained in this Agreement
shall have been true and correct on the date of this Agreement and on the
Closing Date as if made on the Closing Date and on or before the Closing Date
the Holder shall have performed all covenants and agreements of the Holder
required to be performed by the Holder on or before the Closing Date.

6. Conditions to the Holder’s Obligations Hereunder. The Company understands
that the Holder’s obligations hereunder at the Closing are conditioned upon
satisfaction of the following conditions precedent on or before the Closing Date
(any or all of which may be waived by the Holder in its sole discretion):

(a) On the Closing Date, no legal action, suit or proceeding shall be pending or
threatened which seeks to restrain or prohibit the transactions contemplated by
this Agreement; and

(b) The representations and warranties of the Company contained in this
Agreement shall have been true and correct on the date of this Agreement and
shall be true and correct on the Closing Date as if given on and as of the
Closing Date (except for representations given as of a specific date, which
representations shall be true and correct as of such date), and on or before the
Closing Date the Company shall have performed all covenants and agreements of
the Company contained herein required to be performed by the Company on or
before the Closing Date.

(c) Each of the Other Holders shall have (i) executed the Other Agreements and
(ii) satisfied or waived all conditions to the closings contemplated by such
agreements.

7. Amendments to the Notes. Subject to the terms, and in consideration of and
reliance upon, the agreements of the parties contained herein and the
consummation of the transactions contemplated by the Other Agreements, upon the
closing of the transactions contemplated hereby and under the Other Agreements,
the Notes shall be amended to expressly authorize and permit the transactions
contemplated by this Agreement without breach of the Notes and:

(a) By amending and restating the last sentence of Section 1 of the Notes,
“PAYMENTS OF PRINCIPAL”, in their entirety as follows:

“Notwithstanding anything herein or in the other Transaction Documents to the
contrary, the Company may upon 5 Business Days’ notice prepay any portion of the
outstanding Principal, accrued and unpaid Interest or accrued and unpaid Late
Charges, if any, on Principal and Interest, without cost, premium or penalty;
provided, however, if the Company has entered into either a letter of intent or
a definitive agreement that, if consummated, would constitute a Change of
Control, then during the period between the execution of such letter of intent
or agreement and either the termination or expiration of such letter of intent
or agreement or the consummation of the Change of Control contemplated thereby,
such prepayment may be made only by payment of the Change of Control Redemption
Price attributable thereto.”

 

- 7 -



--------------------------------------------------------------------------------

(b) By amending and restating Section 26(m) of the Notes, “Eligible Market”, in
its entirety as follows:

“(m) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the American Stock Exchange, The Nasdaq Global Select Market, The Nasdaq
Capital Market or the Over-the-Counter Bulletin Board.”

(c) By amending and restating Section 12(b)(i) of the Notes, “Available Cash
Test”, in their entirety as follows:

“(b)(i) Available Cash Test. So long as this Note is outstanding, the Company’s
Available Cash as of the end of each Fiscal Quarter beginning December 31, 2008
shall equal or exceed the amount equal to (A) the Cash Burn for such Fiscal
Quarter multiplied by (B) four (4) (the “Available Cash Test”). The relevant
first Fiscal Quarter shall be the Fiscal Quarter ended December 31, 2008.
Notwithstanding the foregoing or Section 12(b)(ii) below which provides for the
determination to be measured on the Announcement Date Deadline, the Company
shall make a statement within fifteen Business Days’ following December 31, 2008
to the effect of whether or not it is in compliance with all of its covenants
under the Notes, including the Available Cash Test.”

(d) By amending the definition of “Excluded Securities” contained in Section 26
of the Notes, to include the Shares as “Excluded Securities.”

(e) By amending the definition of “Event of Default” contained in
Section 4(a)(v) of the Notes in their entirety as follows:

“(v) the Company shall either (i) fail to pay, when due, or within any
applicable grace period, any payment with respect to any Indebtedness in excess
of $250,000, individually or in the aggregate, due to any third party, other
than, with respect to unsecured Indebtedness only, payments contested by the
Company in good faith by proper proceedings and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with GAAP, or
otherwise be in breach or violation of any agreement for monies owed or owing in
an amount in excess of $250,000, individually or in the aggregate, which breach
or violation permits the other party thereto to declare a default or otherwise
accelerate amounts due thereunder, or (ii) suffer to exist any other
circumstance or event that would, with or without the passage of time or the
giving of notice, result in a default or event of default under any agreement
binding the Company (other than with respect to the Company’s Development,
License and Supply Agreement, as amended, with Veridex, LLC, a Johnson & Johnson
company (“Veridex”), to the extent such default or event of default arises out
of or in connection with any matters related to the Company’s ongoing
arbitration proceeding against Veridex) which default or event of default would
or is likely to have a material adverse effect on the business, operations,
properties, prospects of financial condition of the Company or any of its
Subsidiaries, individually or in the aggregate;”

(f) By amending Section 4(a)(viii) of the Notes in their entirety as follows:

 

- 8 -



--------------------------------------------------------------------------------

“(viii) a final judgment or judgments for the payment of money aggregating in
excess of $500,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within sixty (60) days after the entry thereof,
bonded, discharged, paid or stayed pending appeal, or are not discharged or paid
within sixty (60) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $500,000 amount set forth
above;”

8. Amendments to the Warrants. Subject to the terms, and in consideration of and
reliance upon, the agreements of the parties contained herein and the
consummation of the transactions contemplated by the Other Agreements, upon the
closing of the transactions contemplated hereby and under the Other Agreements,
the Warrants shall be amended to expressly authorize and permit the transactions
contemplated by this Agreement without breach of the Warrants.

9. Amendment to the Purchase Agreement. Subject to the terms, and in
consideration of and reliance upon, the agreements of the parties contained
herein and the consummation of the transactions contemplated by the Other
Agreements, upon the closing of the transactions contemplated hereby and under
the Other Agreements, the Purchase Agreement shall be amended to expressly
authorize and permit the transactions contemplated by this Agreement without
breach of the Purchase Agreement and by amending and restating Section 4(b) of
the Purchase Agreement, “Maintenance of Registration Statement”, in its entirety
as follows:

“(b) Maintenance of Registration Statement. For so long as any of the Notes or
Warrants remain outstanding, the Company shall use its reasonable best efforts
to maintain the effectiveness of the current Registration Statement on Form S-3
covering the issuance thereunder of the Registrable Securities (as defined
below); provided that, if at any time while the Notes or the Warrants are
outstanding the Company shall be ineligible to maintain the effectiveness of
such Registration Statement on such Form S-3 for the purpose of issuance of the
Registrable Securities, the Company shall no longer be obligated to maintain the
effectiveness of such Registration Statement. The Company confirms its agreement
under Recitals B and C of this Agreement that under such circumstances, at the
time of issuance of any Conversion Shares, such Conversion Shares will be
securities exempt from registration pursuant to Section 3(a)(9) of the 1933 Act
and at the time of issuance of any Warrant Shares, if such Warrant Shares are
issued solely pursuant to the cashless exercise provisions of the Warrant, such
Warrant Shares will be securities exempt from registration pursuant to
Section 3(a)(9) of the 1933 Act, and confirms its obligations under the
Transaction Documents to issue such Conversion Shares and Warrant Shares under
such circumstances without restriction and without any restrictive legend and
otherwise in accordance with the provisions set forth in the Transaction
Documents. In the event a Holder determines in good faith to exercise the
Warrants through a cash exercise and notifies the Company in writing of such
determination, and if at such time the Company is then eligible to utilize Form
S-3 (or any successor form) for the purpose of registering such Warrant Shares,
without limiting the ability of the Company to otherwise register its securities
on a “shelf registration statement” on Form S-3 (or any successor form), then
upon the written request of such Holder, the Company shall use reasonable best
efforts to register the issuance of such Warrant Shares on Form S-3 (or any
successor form) as expeditiously as reasonably practicable following the receipt
of such written request.”

 

- 9 -



--------------------------------------------------------------------------------

10. Miscellaneous.

(a) Governing Law, Jurisdiction, Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement and the Transaction Documents,
as amended herein, supersede all other prior oral or written agreements between
the Holder, the Company, their affiliates and Persons acting on their behalf
with respect to the matters discussed herein, and this Agreement, the
Transaction Documents, as amended herein, and the instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Holder makes any representation,
warranty, covenant or undertaking with respect to such matters. This Agreement
shall amend and is incorporated into and made part of the Transaction Documents.
In the event of any conflict or inconsistency between this Agreement and the
terms of such Transaction Documents, the terms of this Agreement shall be
controlling. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the holders of at least
two-thirds of the aggregate number of Registrable Securities (as defined in the
Notes) issued and issuable under the Notes (the “Requisite Holders”), and any
amendment to this Agreement made in conformity with the provisions of this
Section shall be binding on the Holder and holders of the Securities (as defined
in the Notes) and the Shares, as applicable. No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the applicable Securities and
Shares then outstanding. No

 

- 10 -



--------------------------------------------------------------------------------

consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration also is offered to all of the parties to the Transaction
Documents, holders of Notes or holders of the Warrants, as the case may be. The
Company has not, directly or indirectly, made any agreements with any Other
Holder relating to the terms or conditions of the transactions contemplated by
this Agreement except as set forth in this Agreement, the Other Agreements and
the Transaction Documents, as amended by this Agreement. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement and
the Transaction Documents, as amended by this Agreement, the Holder has not made
any commitment or promise or has any other obligation to provide any financing
to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or (iii) one business day after deposit with an overnight courier
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 

If to the Company: Immunicon Corporation 3401 Masons Mill Road, Suite 100
Huntingdon Valley, Pennsylvania 19006 Telephone:   (877) 822-0777 Facsimile:  
(215) 830-0777 Attention:   James L. Wilcox, Esq., Vice President, Chief Counsel
and Secretary with a copy (for informational purposes only) to: Morgan, Lewis &
Bockius LLP 1701 Market Street Philadelphia, PA 19103-2921 Telephone:   (215)
963-5000 Facsimile:   (215) 963-5001 Attention:   James W. McKenzie, Jr., Esq.

If to a Holder, to its address and facsimile number set forth on the Schedule of
Holders attached hereto, with copies to the Holder’s representatives as set
forth on the Schedule of Holders attached hereto,

 

with a copy (for informational purposes only) to: Schulte Roth & Zabel LLP 919
Third Avenue New York, New York 10022 Telephone:   (212) 756-2000 Facsimile:  
(212) 593-5955 Attention:   Eleazer N. Klein, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (1) given by the recipient of such notice,
consent, waiver or other communication, (2) mechanically or electronically
generated by the sender’s

 

- 11 -



--------------------------------------------------------------------------------

facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (3) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any holders of the Notes or the Warrants or the Shares. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the holders of at least two-thirds of the aggregate
number of Registrable Securities issued and issuable thereunder, including by
way of a Fundamental Transaction (as defined in the Notes and the Warrants)
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Notes and the Warrants). The Holder
may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be the Holder hereunder
with respect to such assigned rights. It shall be a condition of transfer or
assignment of any Notes, Warrants, Registrable Securities or Shares that such
transferee expressly assume the obligations and agreements of a Holder set forth
in this Agreement, and in the Transaction Documents, as amended by this
Agreement, which shall be binding on such transferee or assign.

(h) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Survival. Except as provided in Section 12(o), the respective
representations, warranties, covenants and agreements of the Company and the
Holder contained in this Agreement and the documents delivered in connection
with this Agreement shall survive the execution and delivery of this Agreement
and the closing hereunder, and shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Holder or any
Person controlling or acting on behalf of the Holder or by the Company or any
Person controlling or acting on behalf of the Company.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as are
reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Waiver. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
or course of dealing between the parties, shall not operate as a waiver thereof
or an amendment hereof, nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or exercise of
any other right or power.

(l) Remedies. The Holder and each holder of the Shares shall have all rights and
remedies set forth in this Agreement and the Transaction Documents, as amended
by this Agreement, and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which such holders have under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under this Agreement or the Transaction Documents, as amended by
this Agreement, any remedy at law may prove to be inadequate

 

- 12 -



--------------------------------------------------------------------------------

relief to the Holder. The Company therefore agrees that the Holder shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.

(m) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Holder hereunder or pursuant to any of the other Transaction
Documents, as amended by this Agreement, or the Holder enforce or exercise their
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

(n) Expenses. The Company shall be responsible for its expenses (including,
without limitation, the legal fees and expenses of its counsel), incurred by
them in connection with the negotiation and execution of, and closing under,
this Agreement and of the transactions contemplated hereby. The Company shall
reimburse the Holder for its expenses (including, without limitation, the legal
fees and expenses of its counsel), incurred by them in connection with the
negotiation and execution of, and closing under, this Agreement and the Other
Agreements and of the transactions contemplated hereby; provided that the
Company shall only be required to reimburse an aggregate of $15,000 in the
aggregate to all of the Holders under this Agreement and the Other Agreements
and each Holder shall be responsible for all expenses not required to be
reimbursed hereunder.

(o) Termination. In the event that the Closing has not occurred by midnight
Philadelphia time on February 29, 2008, then the Company or the Holder shall
have the right to terminate this Agreement by giving notice to the other parties
hereto at any time after February 29, 2008, in which case this Agreement and the
Other Agreements shall automatically terminate without any further action by the
Company, the Holders or the Other Holders; provided that any such termination
shall be effective only upon the giving of notice thereof by such party.
Notwithstanding the foregoing, no termination may be made under this Section if
the failure to close on or prior to such date shall be caused by a material
breach of such terminating party’s obligations hereunder. Upon a termination
under this Section, none of the parties shall have any obligations to the other
parties hereto under this Agreement, and all agreements, releases, waivers,
representations, warranties, amendments and covenants shall be void ab initio
and of no further force and effect; provided, however, that nothing herein shall
relieve any party from liability for its willful breach of its obligations under
this Agreement prior to such termination. Within one Business Day of any
termination of any Other Agreement, the Company shall notify the Holder of such
termination.

(p) Public Statements, Press Releases, Etc. The Company and the Holder shall
have the right to approve before issuance any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of the
Holder, to make any press release or other public disclosure with respect to
such transactions as is required by applicable law and regulations, including
the 1934 Act and the rules and regulations promulgated thereunder (although the
Holder shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release and shall be provided
with a copy thereof).

 

- 13 -



--------------------------------------------------------------------------------

(q) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

(r) Independent Nature of Holder’s Obligations and Rights. The obligations of
the Holder under this Agreement or any other Transaction Document, as amended by
this Agreement and the Other Agreements are several and not joint with the
obligations of any other Holder, and the Holder shall not be responsible in any
way for the performance of the obligations of any other Holder under any
Transaction Document, as amended by this Agreement and the Other Agreements.
Nothing contained herein or in this Agreement or any other Transaction Document,
as amended by this Agreement and the Other Agreements, and no action taken by
the Holder pursuant hereto, shall be deemed to constitute such Holder and other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that such Holder and the other Holders are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any other Transaction Document,
as amended by this Agreement and the Other Agreements and the Company
acknowledges that the Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by Agreement and
any other Transaction Document, as amended by this Agreement and the Other
Agreements. The Company and the Holder confirms that the Holder has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Holder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Document, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose.

(s) Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any Person with respect to any amendment, settlement or
waiver (each a “Settlement Document”) relating to the terms, conditions and
transactions contemplated hereby, is or will be more favorable to such Person
than those of the Holder and this Agreement shall be, without any further action
by the Holder or the Company, deemed amended and modified in an economically and
legally equivalent manner such that the Holder shall receive the benefit of the
more favorable terms contained in such Settlement Document. Notwithstanding the
foregoing, the Company agrees, at its expense, to take such other actions (such
as entering into amendments to the Transaction Documents) as the Holder may
reasonably request to further effectuate the foregoing.

[SIGNATURE PAGES FOLLOW]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Prepayment Agreement and Amendment to be duly executed as
of the date first written above.

 

COMPANY: IMMUNICON CORPORATION By:  

 

Name:   Title:  

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Prepayment Agreement and Amendment to be duly executed as
of the date first written above.

 

HOLDER: [NAME OF HOLDER] By:  

 

Name:   Title:  

 

- 16 -